Citation Nr: 0815400	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of a herniated disc at L4-5, to include as 
secondary to service-connected osteoarthritis of L5.    


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had active military service from November 1977 to 
May 1982, June 1982 to October 1994, and from October 2000 to 
November 2003.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.                  

In March 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge in Washington, D.C.  A transcript 
of that hearing is of record.  After the hearing, the veteran 
submitted additional evidence in the form of private hospital 
records dated in August 2003 and statements of family 
members.  This evidence was accompanied by his statement, 
waiving the right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 19.37.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that his postoperative residuals of a 
herniated disc at L4-5 are related to his period of active 
service.  Alternatively, he maintains that his postoperative 
residuals were caused or aggravated by his service-connected 
osteoarthritis of L5.  According to the veteran, his service-
connected osteoarthritis of the lumbosacral spine had been a 
"weak link" in his back, which led to his disc giving way 
in December 2004.  The veteran further notes that his low 
back osteoarthritis has aggravated his herniated disc 
residuals.  

A preliminary review of the record shows that X-rays taken 
during service in November 2001 show minimal degenerative 
changes of the lumbosacral spine.  Post-service private 
medical records show that in December 2004, the veteran 
injured his back when he pushed his "four-wheeler" onto a 
platform.  He subsequently developed severe back pain.  An 
MRI of the lumbosacral spine showed disk herniation at left 
L4-5.  In January 2005, the veteran underwent a left L4-5 
hemilaminectomy, with microdiskectomy.  At the time of a VA 
examination in December 2005, X-rays of the lumbosacral spine 
showed mild disc space narrowing between L4-5 and L5-S1.  

At the time of a March 2006 VA examination, the diagnoses 
were:  (1) residuals, status post surgery for herniated disc 
at L4-5, with pain and limitation of movement of the lower 
back, and (2) degenerative arthritis of the lumbosacral 
spine, with pain and limitation of movement of the lower 
back.  The examiner opined that the veteran's back injury 
with herniated disc of L4-5 was more likely due to the 
incident in December 2004 when the veteran was lifting and 
pushing a "four-wheeler" and heard a "pop" in his lower 
back, quickly followed by a sharp pain in his lower back and 
down his left leg.  The examiner stated that it was "less 
likely as not" that the veteran's herniated disc was caused 
from his degenerative joint disease of the lumbosacral spine.  
The examiner further reported that it was not feasible to 
quantify what amount of disability was derived from the 
veteran's degenerative joint disease and what amount of 
disability was from the herniated disc disease.

The VA examiner did not have an opportunity to review the 
evidence that was added to the file after the personal 
hearing, which includes private emergency room records dated 
in August 2003, reflecting that while the veteran was still 
on active duty, he injured his back while lifting some heavy 
objects.  The veteran reported at that time that he noted 
something "pop" in his back with pain that radiated to the 
left leg.  At the hospital, X-rays were taken.  The diagnoses 
were acute lumbar strain and disk space narrowing at L5-S1 
documented by X-ray.  

The Board finds that the VA examination report is incomplete, 
and consequently the case should be returned for an addendum 
opinion that addresses the additional evidence of a back 
injury and the aggravation questions inherent in the case.  

The Board also notes in its preliminary review that in 
November 2005, the veteran submitted a medical release 
authorizing the VA to obtain medical records dated in 
December 2003 from Dr. Berdy of Toledo, Ohio.  In January 
2006, the RO received a response indicating that the 
physician's office had no records of the veteran.  The 
veteran is hereby notified that he may attempt to obtain such 
private records on his own behalf.  

Accordingly, under the duty to assist the case is REMANDED 
for the following action:

1.  Return the claims file to the VA 
examiner who had examined the veteran in 
March 2006, and request that the examiner 
provide an addendum opinion as to (a) 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current postoperative residuals of the 
veteran's herniated disc at L4-5 were 
aggravated by his service-connected 
osteoarthritis of the lumbar spine, and 
(b) whether it is at least as likely as 
not (50 percent or greater probability) 
that a chronic disc disease began at the 
time of a documented low back injury in 
August 2003, and if so, whether such disc 
disease was related in any way to the 
documented back injury in December 2004 
and the January 2005 lumbar spine surgery.  
If the examiner is unavailable, schedule 
the veteran for another examination to 
address the questions posed in this case, 
making the claims folder available to that 
examiner for review in conjunction with 
the examination.  

The examiner is asked to comment on:

a)  The reported complaint of something 
pop in his back with momentary radiation 
to the left leg following a back injury in 
August 2003 and an X-ray finding of 
narrowing of the L5-S1 disc space (St. 
Anne Mercy Medical Center, emergency 
department report, dated August 18, 2003); 
and,

b)  The clinical significance that the 
veteran testified in March 2008 that in 
comparing his back injuries in August 2003 
and December 2004, he stated that he had 
"pretty close to the same pain" as a 
result of each but that after December 
2004 his pain did not get better, and that 
he had pains down his legs while he was 
still in service.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation or aggravation as it is to find 
against causation or aggravation.  
Additionally, the "aggravation" is 
defined for legal purposes as a chronic 
worsening of the underlying condition, as 
opposed to a temporary flare-up of 
symptoms.  

If the examiner cannot render this opinion 
without resort to speculation, the 
examiner should so indicate in the 
examination report.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  If 
the March 2006 VA examiner finds that 
another examination is required to address 
this question, such an examination should 
be scheduled.   

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


